Name: Council Regulation (EEC) No 3923/86 of 22 December 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 12.86 Official Journal of the European Communities No L 367/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3923/86 of 22 December 1986 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee , Whereas the agricultural conversion rates now applicable were fixed by Regulation (EEC) No 1678 /85 (2), as last amended by Regulation (EEC) No 2897/86 (3); whereas , on the one hand, for the pound sterling and the French franc with regard to beef and veal and sheepmeat and goatmeat and, on the other hand, for the Greek drachma and the Spanish peseta with regard to sheepmeat and goatmeat and also for the Portuguese escudo with regard to sheepmeat and goatmeat and for the amounts fixed under the socio-structural policy a new rate should be set corresponding more closely to present economic conditions ; Whereas these rates must be adapted having due regard to their effects , in particular on prices , and to the present situation in the Member States concerned, HAS ADOPTED THIS REGULATION : Article 1 Annexes IV, V, VI, X and XI to Regulation (EEC) No 1678 /85 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW O OJ No L 164 , 24 . 6 . 1985 , p. 1 . O OJ No L 164 , 24 . 6 . 1985 , p . 11 . O OJ No L 269, 20 . 9 . 1986 , p . 1 . No L 367/2 Official Journal of the European Communities 27 . 12 . 86 ANNEX IV SPAIN Agricultural conversion rates Products 1 ECU = . . . Pta Applicable until 1 ECU - . . . Pta Applicable from Milk and milk products 144,382 11 May 1986 147,208 12 May 1986 Beef and veal 144,382 11 May 1986 147,208 12 May 1986 Sheepmeat and goatmeat 147,208 4 January 1987 151,806 5 January 1987 Sugar and isoglucose 144,382 30 June 1986 145,796 1 July 1986 Cereals 144,382 30 June 1986 145,796 1 July 1986 Rice 144,382 31 August 1986 145,796 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 144,382 30 June 1986 147,208 1 July 1986 Pigmeat 144,382 30 June 1986 147,208 1 July 1986 Wine 144,382 31 August 1986 145,796 1 September 1986 Fish 144,382 31 December 1986 147,208 1 January 1987 Tobacco 144,382 11 May 1986 145,796 12 May 1986 Seeds 144,382 30 June 1986 145,796 1 July 1986 Olive oil 144,382 31 October 1986 145,796 1 November 1986 Oilseeds : II II  colza and rapeseed 144,382 30 June 1986 145,796 1 July 1986  sunflower and linseed 144,382 31 July 1986 145,796 1 August 1986  soya beans 144,382 31 August 1986 145,796 1 September 1986 Dried fodder 144,382 11 May 1986 145,796 12 May 1986 Field beans and peas and sweet lupins 144,382 30 June 1986 145,796 1 July 1986 Flax and hemp 144,382 31 July 1986 145,796 1 August 1986 Silkworms 144,382 11 May 1986 145,796 12 May 1986 Cotton 144,382 31 August 1986 145,796 1 September 1986 Processed fruit and vegetables : \Il II  cherries preserved in syrup 144,382 11 May 1986 145,796 12 May 1986  tinned pineapples 144,382 31 May 1986 145,796 1 June 1986  processed lemons 144,382 31 November 1986 145,796 1 June 1986  processed oranges 144,382 30 September 1986 145,796 1 October 1986  tomatoes : Il Il  peeled, whether or not cooked, preserved by freezing 144,382 30 June 1986 145,796 1 July 1986  flakes 144,382 30 June 1986 145,796 1 July 1986  prepared or preserved 144,382 30 June 1986 145,796 1 July 1986  juices 144,382 30 June 1986 145,796 1 July 1986  peaches preserved in syrup 144,382 30 June 1986 145,796 1 July 1986  dried figs - 144,382 30 June 1986 145,796 1 July 1986  Williams pears preserved in syrup 144,382 14 July 1986 145,796 15 July 1986  dried grapes 144,382 31 August 1986 145,796 1 September 1986  prunes derived from 'Prunes d'Ente' 144,382 31 August 1986 145,796 1 September 1986 Amounts unrelated to price fixing 144,382 11 May 1986 147,208 12 May 1986 Products covered by Regulations (EEC) No 3033/80 ( ») and (EEC) No 3035 (2) 144,382 27 July 1986 147,208 28 July 1986 (') OJ No L 323 , 29. 11 . 1980, p . 1 . (2) OJ No L 323 , 29 . 11 . 1980, p . 27 . 27 . 12 . 86 Official Journal of the European Communities No L 367/3 ANNEX V FRANCE \ Agricultural conversion rates Products 1 ECU = ... FF Applicable until 1 ECU = ... FF Applicable from Milk and milk products 7,10590 11 May 1986 7,31248 12 May 1986 Beef and veal 7,20131 4 January 1987 7,54539 5 January 1987 Sheepmeat and goatmeat 7,31248 4 January 1987 7,54539 5 January 1987 Sugar and isoglucose 7,00089 30 June 1986 7,09967 1 July 1986 Cereals 7,00089 . 30 June 1986 7,09967 1 July i986 Rice 7,00089 31 August 1986 7,09967 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 7,00089 30 June 1986 7,20131 1 July 1986 Pigmeat 7,10590 30 June 1986 7,54546 1 July 1986 Wine 7,10590 31 August 1986 7,20771 1 September 1986 Fish 7,00089 31 December 1986 7,20131 1 January 1987 Tobacco 7,00089 11 May 1986 7,09967 12 May 1986 Seeds 6,49211 30 June 1986 7,09967 1 July 1986 Olive oil 7,00089 31 October 1986 7,09967 1 November 1986 Oilseeds : IIIl I  colza and rapeseed 7,00089 30 June 1986 7,09967 1 July 1986  sunflower and linseed 7,00089 31 July 1986 7,09967 1 August 1986  soya beans 7,00089 31 August 1986 7,09967 1 September 1986 Dried fodder 7,00089 11 May 1986 7,09967 12 May 1986 Field beans and peas and sweet lupins 7,00089 30 June 1986 7,09967 1 July 1986 Flax and hemp 7,00089 31 July 1986 7,09967 1 August 1986 Silkworms 7,00089 11 May 1986 7,09967 12 May 1986 Cotton 7,00089 31 August 1986 7,09967 1 September 1986 Fruit and vegetables : IIII \  cherries 7,00089 11 May 1986 7,09967 12 May 1986  cucumbers 7,00089 1 1 May 1986 7,09967 12 May 1986  tomatoes 7,00089 11 May 1986 7,09967 12 May 1986  courgettes 7,00089 11 May 1986 7,09967 12 May 1986  aubergines 7,00089 11 May 1986 7,09967 12 May 1986  cauliflowers 7,00089 11 May 1986 7,09967 12 May 1986  plums 7,00089 31 May 1986 7,09967 1 June 1986  apricots 7,00089 11 May 1986 7,09967 12 May 1986  peaches 7,00089 11 May 1986 7,09967 12 May 1986  table grapes 7,00089 11 May 1986 7,09967 12 May 1986  pears 7,00089 31 May 1986 7,09967 1 June 1986  lemons 7,00089 31 May 1986 7,09967 1 June 1986  broad-leaved (Batavian) endives 7,00089 30 June 1986 7,09967 1 July 1986  cabbage lettuce 7,00089 30 June 1986 7,09967 1 July 1986  apples 7,00089 30 June 1986 7,09967 1 July 1986  mandarins 7,00089 30 September 1986 7,09967 1 October 1986  Clementines 7,00089 30 September 1986 7,09967 1 October 1986  sweet oranges 7,00089 30 September 1986 7,09967 1 October 1986  artichokes 7,00089 30 September 1986 7,09967 1 October 1986 No L 367/4 Official Journal of the European Communities 27 . 12 . 86 I Agricultural conversion rates Products 1 ECU = ... FF Applicable until 1 ECU - ... FF Applicable from Processed fruit and vegetables :  cherries preserved in syrup 7,00089 11 May 1986 7,09967 12 May 1986  tinned pineapples 7,00089 31 May 1986 7,09967 1 June 1986  tomatoes : IIIl Il  peeled, whether or not cooked, preserved by freezing 7,00089 30 June 1986 7,09967 1 July 1986  flakes 7,00089 . 30 June 1986 7,09967 1 July 1986  prepared or preserved 7,00089 30 June 1986 7,09967 1 July 1986  juices 7,00089 30 June 1986 7,09967 1 July 1986 .  peaches preserved in syrup 7,00089 30 June 1986 7,09967 1 July 1986  dried figs 7,00089 30 June 1986 7,09967 1 July 1986  Williams pears preserved in syrup 7,00089 14 July 1986 7,09967 15 July 1986  dried grapes 7,00089 31 August 1986 7,09967 1 September 1986  prunes derived from 'Prunes d'Ente' 7,00089 31 August 1986 7,09967 1 September 1986 All other products 7,00089 11 May 1986 7,31248 12 May 1986 27 . 12 . 86 Official Journal of the European Communities No L 367/5 ANNEX VI GREECE Agricultural conversion rates Products 1 ECU - . . . Dr Applicable until 1 ECU = ... Dr Applicable from Milk and milk products 102,345 11 May 1986 116,673 12 May 1986 Beef and veal 102,345 11 May 1986 116,673 12 May 1986 Sheepmeat and goatmeat 116,673 28 December 1986 130,674 29 December 1986 Sugar and isoglucose 102,345 30 June 1986 116,673 1 July 1986 Cereals 102,345 30 June 1986 116,673 1 July 1986 Rice 102,345 31 August 1986 116,673 1 September 1986 Eggs and poultrymeat and ovalbumin and lactalbumin 102,345 30 June 1986 116,673 1 July 1986 Pigmeat 102,345 30 June 1986 116,673 1 July 1986 Wine 102,345 31 August 1986 116,673 1 September 1986 Fish 102,345 31 December 1986 116,673 1 January 1987 Tobacco 102,345 31 October 1986 116,673 1 November 1986 Seeds 77,2479 30 June 1986 116,673 1 July 1986 Olive oil 102,345 31 October 1986 116,673 1 November 1986 Oilseeds : IIII II  colza and rapeseed 102,345 30 June 1986 116,673 1 July 1986  sunflower and linseed 102,345 31 July 1986 116,673 1 August 1986  soya beans 102,345 31 August 1986 116,673 1 September 1986 Dried fodder 102,345 11 May 1986 116,673 12 May 1986 Dried beans and peas and sweet lupins 102,345 30 June 1986 116,673 1 July 1986 Flax and hemp 102,345 31 July 1986 116,673 1 August 1986 Silkworms 102,345 11 May 1986 116,673 12 May 1986 Cotton 102,345 31 August 1986 116,673 1 September 1986 Fruit and vegetables : I \  cherries v 102,345 11 May 1986 116,673 12 May 1986  cucumbers \ - 102,345 11 May 1986 116,673 12 May 1986  tomatoes 102,345 11 May 1986 116,673 12 May 1986  courgettes 102,345 11 May 1986 116,673 12 May 1986  aubergines 102,345 11 May 1986 116,673 12 May 1986  cauliflowers 102,345 11 May 1986 116,673 12 May 1986  plums 102,345 31 May 1986 116,673 1 June 1986  apricots 102,345 11 May 1986 116,673 12 May 1986  peaches 102,345 11 May 1986 116,673 12 May 1986  table grapes 102,345 11 May 1986 116,673 12 May 1986  pears 102,345 31 May 1986 116,673 1 June 1986  lemons 102,345 31 May 1986 1 16,673 1 June 1986  broad-leaved (Batavian) endives 102,345 30 June 1986 116,673 1 July 1986  cabbage lettuce 102,345 30 June 1986 116,673 1 July 1986  apples 102,345 30 June 1986 116,673 1 July 1986  mandarins 102,345 30 September 1986 116,673 1 October 1986  Clementines 102,345 30 September 1986 116,673 1 October 1986  sweet oranges 102,345 30 September 1986 116,673 1 October 1986  artichokes 102,345 30 September 1986 116,673 1 October 1986 No L 367/6 Official Journal of the European Communities 27 . 12 . 86 \ Agricultural conversion rates Products 1 ECU - ... Dr Applicable until 1 ECU - . . . Dr Applicable from Processed fruit and vegetables :  cherries preserved in syrup 102,345 11 May 1986 116,673 12 May 1986  tinned pineapples 102,345 31 May 1986 116,673 1 June 1986  tomatoes : \II I  peeled, whether or not cooked, preserved by freezing 102,345 30 June 1986 116,673 1 July 1986  flakes 102,345 30 June 1986 116,673 1 July 1986  prepared or preserved 102,345 30 June 1986 116,673 1 July 1986  juices 102,345 30 June 1986 116,673 1 July 1986  peaches preserved in syrup 102,345 30 June 1986 116,673 1 July 1986  dried figs 102,345 30 June 1986 116,673 1 July 1986  Williams pears preserved in syrup 102,345 : 14 July 1986 116,673 15 July 1986  dried grapes 102,345 31 August 1986 116,673 1 September 1986  prunes derived from 'Prunes d'Ente' 102,345 31 August 1986 116,673 1 September 1986 All other products 102,345 11 May 1986 116,673 12 May 1986 27 . 12 . 86 I Official Journal of the European Communities No L 367/7 ANNEXX PORTUGAL \ Agricultural conversion rates Products 1 ECU = . . . Esc Applicable until 1 ECU - . . . Esc Applicable from Sheepmeat and goatmeat 153,283 4 January 1987 162,102 5 January 1987 Sugar and isoglucose 150,355 30 June 1986 151,812 1 July 1986 Fish 150,355 31 December 1986 153,283 1 January 1987 Tobacco 150,355 11 May 1986 151,812 12 May 1986 Seeds 150,355 30 June 1986 151,812 1 July 1986 Olive oil 150,355 31 October 1986 151,812 1 November 1986 Oilseeds : II I  colza and rapeseed ' 150,355 30 June 1986 151,812 1 July 1986  sunflower and linseed 150,355 31 July 1986 151,812 1 August 1986  soya beans 150,355 31 August 1986 151,812 1 September 1986 Dried fodder 150,355 11 May 1986 151,812 12 May 1986 Field beans and peas and sweet lupins 150,355 30 June 1986 151,812 1 July 1986 Processed fruit and vegetables :  cherries preserved in syrup 150,355 11 May 1986 151,812 12 May 1986  tinned pineapples 150,355 31 May 1986 151,812 1 June 1986  processed lemons 150,355 31 May 1986 151,812 1 June 1986  processed oranges 150,355 30 September 1986 151,812 1 October 1986  tomatoes : Il II  peeled, whether or not cooked, preserved by freezing 150,355 30 June 1986 151,812 1 July 1986  flakes 150,355 30 June 1986 151,812 1 July 1986  prepared or preserved 150,355 30 June 1986 151,812 1 July 1986  juices 150,355 1 30 June 1986 151,812 1 July 1986  peaches preserved in syrup 150,355 30 June 1986 151,812 1 July 1986  dried figs 150,355 30 June 1986 151,812 1 July 1986  Williams pears preserved in syrup 150,355 14 July 1986 151,812 15 July 1986  dried grapes 150,355 31 August 1986 151,812 1 September 1986  prunes derived from 'Prunes d'Ente' 150,355 31 August 1986 151,812 1 September 1986 Amounts unrelated to price fixing 153,283 28 December 1986 162,102 29 December 1986 Products covered by Regulations (EEC) No 3033/80 (') and (EEC) No 3035/ 80 (2) 150,355 27 July 1986 151,812 28 July 1986 (') OJ No L 323 , 29 . 11 . 1980 , p . 1 . ( 2 ) OJ No L 323 , 29 . 11 . 1980 , p . 27 . No L 367/ 8 Official Journal of the European Communities 27 . 12 . 86 ANNEXXI UNITED KINGDOM Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable from Milk and milk products 0,618655 11 May 1986 0,635626 12 May 1986 Beef and veal 0,635626 4 January 1987 0,668197 5 January 1987 Sheepmeat and goatmeat 0,635626 4 January 1987 0,652575 5 January 1987 Sugar and isoglucose 0,618655 30 June 1986 0,626994 1 July 1986 Cereals 0,618655 30 June 1986 0,626994 1 July 1986 Rice 0,618655 31 August 1986 0,626994 1 September 1986 Eggs and poultrymeat and ovalbumin ana lactalbumin 0,618655 30 June 1986 0,635626 1 July 1986 Pigmeat 0,618655 30 June 1986 0,654044 1 July 1986 Wine 0,618655 31 August 1986 0,626994 1 September 1986 Fish 0,618655 31 December 1986 0,635626 1 January 1987 Tobacco 0,618655 11 May 1986 0,626994 12 May 1986 Seeds 0,618655 30 June 1986 0,626994 1 July 1986 Olive oil 0,618655 31 October 1986 0,626994 1 November 1986 Oilseeds : Il li  colza and rapeseed 0,618655 : 30 June 1986 0,626994 1 July 1986  sunflower and linseed 0,618655 31 July 1986 0,626994 1 August 1986  soya beans 0,618655 31 August 1986 0,626994 1 September 1986 Dried fodder 0,618655 11 May 1986 0,626994 12 May 1986 Field beans and peas and sweet lupins 0,618655 30 June 1986 0,626994 1 July 1986 Flax and hemp 0,618655 31 July 1986 0,626994 1 August 1986 Silkworms 0,618655 11 May 1986 0,626994 12 May 1986 Cotton 0,618655 31 August 1986 0,626994 1 September 1986 Fruit and vegetables : \  cherries 0,618655 11 May 1986 0,626994 12 May 1986  cucumbers 0,618655 11 May 1986 0,626994 12 May 1986  tomatoes 0,618655 11 May 1986 0,626994 12 May 1986  courgettes 0,618655 11 May 1986 0,626994 12 May 1986  aubergines 0,618655 11 May 1986 0,626994 12 May 1986  cauliflowers 0,618655 11 May 1986 0,626994 12 May 1986  plums 0,618655 31 May 1986 0,626994 1 June 1986  apricots 0,618655 11 May 1986 0,626994 12 May 1986  peaches 0,618655 11 May 1986 0,626994 12 May 1986  table grapes 0,618655 11 May 1986 0,626994 12 May 1986 "  pears 0,618655 31 May 1986 0,626994 1 June 1986  lemons 0,618655 31 May 1986 0,626994 1 June 1986  broad-leaved (Batavian) endives 0,618655 30 June 1986 0,626994 1 July 1986  cabbage lettuce 0,618655 30 June 1986 0,626994 1 July 1986  apples 0,618655 30 June 1986 0,626994 1 July 1986  mandarins 0,618655 30 September 1986 0,626994 1 October 1986  Clementines 0,618655 30 September 1986 0,626994 1 October 1986  sweet oranges 0,618655 30 September 1986 0,626994 1 October 1986  artichokes 0,618655 30 September 1986 0,626994 1 October 1986 27 . 12 . 86 Official Journal of the European Communities No L 367/9 l Agricultural conversion rates Products 1 ECU = ... £ Applicable until 1 ECU = ... £ Applicable From Processed fruit and vegetables :  cherries preserved in syrup 0,618655 11 May 1986 0,626994 12 May 1986  tinned pineapples 0,618655 31 May 1986 0,626994 1 June 1986  tomatoes : IIl II  peeled, whether or not cooked, preserved by freezing 0,618655 30 June 1986 0,626994 1 July 1986  flakes 0,618655 30 June 1986 0,626994 1 July 1986  prepared or preserved 0,618655 30 June 1986 0,626994 1 July 1986  juices 0,618655 30 June 1986 0,626994 1 July 1986  peaches preserved in syrup 0,618655 30 June 1986 0,626994 1 July 1986  dried figs 0,618655 30 June 1986 0,626994 1 July 1986  Williams pears preserved in syrup 0,618655 14 July 1986 0,626994 15 July 1986  dried grapes 0,618655 31 August 1986 0,626994 1 September 1986  prunes derived from 'Prunes d'Ente' 0,618655 31 August 1986 0,626994 1 September 1986 All other products 0,618655 11 May 1986 0,635626 12 May 1986